DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 07FEB2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a), 112(b), 112(d) rejections previously set forth in the Non-Final Office Action mailed 05NOV2021.
Applicant's arguments filed 07FEB2022 have been fully considered but they are not persuasive.
Regarding the randomly distributed pores, both KIDAMBI (par. [0105-0106]) and DRYFE (par. [0203]) teach defects, which would naturally be randomly distributed pores in a single-layer 2D material. The random nature can be seen in e.g. KIDAMBI Figs. 4A and 11. Furthermore, KIDAMBI is not limited to forming pores via oxygen plasma etching (par. [0068-0069]).
Claim Interpretation
Note that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. (See MPEP §2113). Claims 39-40 (similar to cancelled claim 37) are interpreted as product-by-process claims and will be examined upon the merits of such claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,7,9,11,38-40 are rejected under 35 U.S.C. 103 as being unpatentable over KIDAMBI (US 20190070566) effectively filed on 04NOV2016 in view of DRYFE (US 20190076792) effectively filed on 06APR2016.
Regarding claims 1,38, KIDAMBI teaches techniques for performing diffusion-based filtration using nanoporous membranes (title, figs.) comprising stacked layers of porous nanosheets (abstract; Fig. 1; par. [0052]),
wherein each porous nanosheet consists of atomic layers of a 2D material (e.g. 2 layers, which anticipates the claimed range of 1-3; par. [0042]), the 2D material consisting of one or more transition metal dichalcogenides (TMDC; par. [0043]);
wherein each porous nanosheet has a plurality of randomly distributed pores  within the nanosheet (par. [0069; 0105-0106]; see also e.g. Figs. 4A,11), the pore having a diameter in the range from 0.1-50 nm (par. [0055]), which overlaps the claimed range of about 10 nm to about 60 nm (or from 0.5-10 nm in the abstract and anticipates the claimed range of less than about 10 nm).
KIDAMBI does not teach a network of water permeation pathways formed by gaps between the nanosheets. However, DRYFE teaches laminate membranes comprising a two-dimensional layer comprising polyaromatic functionalities (title, Figs.) including a porous membrane (par. [0055]) comprising stacked layers of porous nanosheets (par. [0042]),
wherein each porous nanosheet consists of e.g. a single atomic layers of a 2D material (which anticipates the claimed range of 1-3; par. [0047]), the 2D material consisting of a transition metal dichalcogenides (par. [0001]);
wherein each porous nanosheet has a plurality of randomly distributed pores (e.g. defects are random; par. [0203]; see also the nanoplatelets subjected to ultrasonic energy; par. [0091]) within the nanosheet;
wherein the porous nanosheets have diameters in the range from e.g. 150 nm to 2 μm (par. [0048]), which overlaps with the claimed range of about 140 nm to about 1600 nm;
wherein the membrane comprises a network of water permeation pathways, the pathways comprising pathways through the nanosheets formed by the pores within the nanosheets, horizontal pathways formed by gaps between the layers, and vertical pathways formed by gaps between adjacent nanosheets and stacking defects between the layers (Fig. 11d; par. [0042,0203]).
DRYFE teaches the laminate structure provides a more efficient membrane with an increased solvent (e.g. water) flux (par. [0008-0009]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the membrane of KIDAMBI with the stacked layers of nanosheets of DRYFE in order to provide a more efficient membrane with an increased solvent flux. The references are combinable, because they are in the same technological environment of filtration membranes. See MPEP 2141 III (A) & (G).
Note that overlapping ranges establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 5, KIDAMBI teaches techniques for performing diffusion-based filtration using nanoporous membranes (title, figs.) comprising stacked layers of porous nanosheets (abstract; Fig. 1; par. [0052]),
wherein each porous nanosheet consists of:
(i) atomic layers of a 2D material (e.g. 2 layers, which anticipates the claimed range of 1-3; par. [0042]), the 2D material consisting of one or more transition metal dichalcogenides (TMDC; par. [0043]);
wherein each porous nanosheet has a plurality of randomly distributed pores  within the nanosheet (par. [0069; 0105-0106]; see also e.g. Figs. 4A,11), the pores having a diameter in the range from 0.1-50 nm (par. [0055]), which overlaps the claimed range of about 10 nm to about 60 nm.
KIDAMBI does not teach a plurality of amphipathic molecules adsorbed onto the nanosheets or a network of water permeation pathways formed by gaps between the nanosheets. However, DRYFE teaches laminate membranes comprising a two-dimensional layer comprising polyaromatic functionalities (title, Figs.) including a porous membrane (par. [0055]) comprising stacked layers of porous nanosheets (par. [0042]),
wherein each porous nanosheet consists of:
(i) e.g. a single atomic layers of a 2D material (which anticipates the claimed range of 1-3; par. [0047]), the 2D material consisting of a transition metal dichalcogenides (par. [0001]); and,
(ii) a plurality of amphipathic molecules adsorbed onto the nanosheets via hydrophobic interactions (e.g. sunset yellow; par. [0074];[0205]). Sunset yellow has both a hydrophilic portion and a hydrophobic portion);
wherein each porous nanosheet has a plurality of randomly distributed pore (e.g. defects are random; par. [0203]; see also the nanoplatelets subjected to ultrasonic energy; par. [0091]) within the nanosheet;
wherein the porous nanosheets have diameters in the range from e.g. 150 nm to 2 μm (par. [0048]), which overlaps with the claimed range of about 140 nm to about 1600 nm;
wherein the membrane comprises a network of water permeation pathways, the pathways comprising pathways through the nanosheets formed by the pores within the nanosheets, horizontal pathways formed by gaps between the layers, and vertical pathways formed by gaps between adjacent nanosheets and stacking defects between the layers (Fig. 11d; par. [0042,0203]).
DRYFE teaches the laminate structure provides a more efficient membrane with an increased solvent (e.g. water) flux (par. [0008-0009]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the membrane of KIDAMBI with the stacked layers of nanosheets having amphipathic molecules of DRYFE in order to provide a more efficient membrane with an increased solvent flux. The references are combinable, because they are in the same technological environment of filtration membranes. See MPEP 2141 III (A) & (G).
Note that overlapping ranges establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 2, DRYFE teaches a plurality of “nanodisks” or nanoplatelets disposed between layers of said nanosheets or between adjacent nanosheets;
wherein the nanodisks consisting essentially of e.g. 1-3 atomic layers of a 2D material comprising TMDC; and
wherein the nanodisks have diameters in the range from about e.g. 50 nm to about 500 nm (par. [0046,0048]), which overlaps the claimed range of 10-60nm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 3,7, KIDAMBI teaches the transition metal dichalcogenides is e.g. MoS2 (par. [0043]).
Regarding claim 4, DRYFE teaches a membrane having a thickness of e.g. 1-2 µm (par. [0054]), anticipates the claimed range of about 5 nm to 5 µm.
Regarding claim 9, DRYFE teaches the membrane has a water permeance of e.g. 269 Lm-2h-1bar-1, which anticipates the claimed range of at least 200 Lm-2h-1bar-1. (par. [0203]).
Regarding claim 11, note that the claimed structure would produce the result of having the membrane rejection rate of charged or uncharged solutes of at least 99%. If not inherent, then it would be obvious to optimize the membrane to reach a desirable rejection rate (DRYFE par. [0010]; see also Fig. 11f, in which the rate is nearly 100%).
Regarding claims 39-40, the method of making the porous nanosheets does not provide further structure to the membranes of independent claims 1,5. Note that the result of the process of claims 39-40 is a porous nanosheet useful in making the membranes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIDAMBI (US 20190070566) effectively filed on 04NOV2016 in view of DRYFE (US 20190076792) effectively filed on 06APR2016 in view of KAWAKATSU (US 20180169585) effectively filed on 23MAR2016 evidenced by Sigma Aldrich.
Regarding claim 6, KIDAMBI does not teach a peptide adsorbed onto the nanosheets. However, KAWAKATSU teaches agent, liquid, and method for cleaning reverse osmosis membrane (title, figs.), where a charged hydrophobic amphipathic peptide (aspartame contains charged aspartic acid and hydrophobic phenylalanine amino acids; see Sigma Aldrich amino acid table) is adsorbed onto a membrane to protect the membrane (abstract; par. [0040,0049]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine KIDAMBI’s membrane with KAWAKATSU’s aspartame in order to protect the membrane. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777